                                           Case 3:20-cv-00099-SK Document 29 Filed 11/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTINEZ KELLEY,                                   Case No. 20-cv-00099-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     AS&G CLAIMS ADMINISTRATION,                        Regarding Docket No.28
                                         INC.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On October 6, 2020, Defendant filed a motion to dismiss. Pursuant to Northern District of

                                  14   California Local Rule 7-3(a), Plaintiff’s response was due by October 23, 2020. To date, Plaintiff

                                  15   has not filed an opposition brief. Accordingly, Plaintiff is HEREBY ORDERED TO SHOW

                                  16   CAUSE in writing by no later than November 13, 2020 why the Court should not dismiss his

                                  17   claims for lack of prosecution or grant Defendants’ motion as unopposed.

                                  18          If Plaintiff seeks to file an untimely opposition brief, he must submit a request to do so

                                  19   showing good cause for his failure to comply with the deadline required by the Local Rules, and

                                  20   must submit the proposed opposition brief along with the request. If Plaintiff fails to file a

                                  21   response to this Order to Show Cause by November 13, 2020, the Court will grant Defendant’s

                                  22   motion to dismiss as unopposed and/or dismiss Plaintiff’s claims for failure to prosecute without

                                  23   further notice. The Court VACATES the hearing on the motion to dismiss currently scheduled

                                  24   on November 16, 2020 and will reset it at a later date, if necessary.

                                  25          IT IS SO ORDERED.

                                  26   Dated: November 2, 2020

                                  27                                                    ______________________________________
                                                                                        SALLIE KIM
                                  28                                                    United States Magistrate Judge
